Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered October 8, 1999, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
*595In satisfaction of an eight-count indictment, defendant pleaded guilty to the crime of criminal possession of a controlled substance in the third degree. Defendant was sentenced as a second felony offender to a prison term of 4V2 to 9 years. On appeal, defense counsel asserts that no nonfrivolous appealable issues exist and seeks to be relieved of her assignment as counsel for defendant. Upon our review of the record, we agree. The record discloses that defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Crew III, J. P., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.